EXHIBIT 99.2 THOMSON REUTERS CORPORATION CONSOLIDATED INCOME STATEMENT (unaudited) ThreemonthsendedMarch31, (millions of U.S. dollars, except per share amounts) Notes Revenues Operating expenses 5 ) ) Depreciation ) ) Amortization of computer software ) ) Amortization of other identifiable intangible assets ) ) Other operating gains, net 6 22 33 Operating profit Finance costs, net: Net interest expense 7 ) ) Other finance income 7 30 7 Income before tax and equity method investees Share of post tax (losses) earnings in equity method investees (7 ) 5 Tax benefit (expense) 8 33 ) Earnings from continuing operations (Loss) earnings from discontinued operations, net of tax (2 ) 2 Net earnings Earnings attributable to: Common shareholders Non-controlling interests 12 7 Earnings per share: 9 Basic and diluted earnings per share: From continuing operations $ $ From discontinued operations - - Basic and diluted earnings per share $ $ The related notes form an integral part of these consolidated financial statements. 29 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) ThreemonthsendedMarch31, (millions of U.S. dollars) Notes Net earnings Other comprehensive income: Cash flow hedges adjustments to equity 18 50 Cash flow hedges adjustments to earnings 7 ) ) Foreign currency translation adjustments to equity 81 Foreign currency translation adjustments to earnings - 1 Net actuarial (losses) gains on defined benefit pension plans, net of tax(1) ) 19 Other comprehensive income 8 Total comprehensive income Comprehensive income for the period attributable to: Common shareholders Non-controlling interests 12 7 The related tax benefit (expense) was $10 million and ($18) million for the three months ended March 31, 2012 and 2011, respectively. The related notes form an integral part of these consolidated financial statements. 30 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF FINANCIAL POSITION (unaudited) (millions of U.S. dollars) Notes March31, December31, ASSETS Cash and cash equivalents Trade and other receivables Other financial assets 10 64 Prepaid expenses and other current assets Current assets excluding assets held for sale Assets held for sale 11 Current assets Computer hardware and other property, net Computer software, net Other identifiable intangible assets, net Goodwill Other financial assets 10 Other non-current assets 12 Deferred tax 46 50 Total assets LIABILITIES AND EQUITY Liabilities Current indebtedness 10 Payables, accruals and provisions 13 Deferred revenue Other financial liabilities 10 99 81 Current liabilities excluding liabilities associated with assets held for sale Liabilities associated with assets held for sale 11 35 Current liabilities Long-term indebtedness 10 Provisions and other non-current liabilities 14 Other financial liabilities 10 21 27 Deferred tax Total liabilities Equity Capital 15 Retained earnings Accumulated other comprehensive loss ) ) Total shareholders’ equity Non-controlling interests Total equity Total liabilities and equity Contingencies (note 18) The related notes form an integral part of these consolidated financial statements. 31 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOW (unaudited) ThreemonthsendedMarch31, (millions of U.S. dollars) Notes Cash provided by (used in): OPERATING ACTIVITIES Net earnings Adjustments for: Depreciation Amortization of computer software Amortization of other identifiable intangible assets Net gains on disposals of businesses ) (4 ) Deferred tax ) ) Other 16 92 35 Changes in working capital and other items 16 ) ) Net cash provided by operating activities INVESTING ACTIVITIES Acquisitions, net of cash acquired 17 ) ) Proceeds from disposals 15 Capital expenditures, less proceeds from disposals ) ) Other investing activities 5 35 Investing cash flows from continuing operations ) Investing cash flows from discontinued operations - 21 Net cash provided by (used in) investing activities ) FINANCING ACTIVITIES Repayments of debt - (5 ) Net (repayments) borrowings under short-term loan facilities ) 43 Repurchases of common shares 15 ) - Dividends paid on preference shares (1
